UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1056



EDMOND D. STEPHENS,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CA-04-575-3)


Submitted:   May 24, 2006                 Decided:   October 2, 2006


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. T. Meisel, Huntington, West Virginia, for Appellant. Donna L.
Calvert, Regional Chief Counsel, William B. Reeser, Supervisory
Regional Counsel, Stephen T. Giacchino, Assistant Regional Counsel,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Charles
T. Miller, Acting United States Attorney, Fred B. Westfall, Jr.,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Edmond D. Stephens appeals the district court’s order

accepting the recommendation of the magistrate judge and granting

the   Commissioner’s      motion   for   judgment     on    the    pleadings   and

affirming       the   Commissioner’s     order     denying    Social     Security

benefits.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. See Stephens v. Barnhart, No. CA-04-575-3 (S.D. W.

Va. Sept. 28, 2005).          We dispense with oral argument because the

facts    and    legal   contentions    are     adequately    presented    in   the

materials      before   the    court   and     argument    would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                       - 2 -